Citation Nr: 0115695	
Decision Date: 06/07/01    Archive Date: 06/13/01

DOCKET NO.  99-22 065A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts



THE ISSUES

1.  Entitlement to service connection for memory loss, 
claimed as due to an undiagnosed illness.

2.  Entitlement to service connection for a gastrointestinal 
disorder, claimed as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran had active military service from January 1988 to 
January 1992, to include service in Southwest Asia in support 
of Operation Desert Shield/Desert Storm from December 12, 
1990, to April 19, 1991.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of March 
1999, by the Manchester, New Hampshire, Regional Office (RO), 
which denied the claims of entitlement to service connection 
for memory loss and gastrointestinal disorder, both claimed 
as due to undiagnosed illness.  The notice of disagreement 
with that determination was received in June 1999.  The 
statement of the case was issued in November 1999.  The 
substantive appeal was received in November 1999.  A 
supplemental statement of the case was issued in February 
2000.  The appeal was received at the Board in March 2001.  

The veteran has been represented throughout his appeal by the 
Disabled American Veterans, which submitted written argument 
to the Board in March 2001.  

In a June 1999, statement the veteran's service 
representative raised a claim of entitlement to service 
connection for headaches.  That issue has not been 
adjudicated by the RO, and it is referred to the RO for 
appropriate action.  See Bruce v. West, 11 Vet.App. 405 
(1998) (issues that are raised for the first time on appeal 
should be referred to the RO for initial adjudication).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran had active duty service in the Southwest Asia 
Theater of Operations during the Persian Gulf War.  


3.  There is no competent medical evidence demonstrating that 
the veteran currently has memory loss, to include findings of 
memory loss as a symptom of an undiagnosed illness.  

4.  There is an approximate balance of positive and negative 
evidence as to whether the veteran has a gastrointestinal 
(GI) disorder linked to an undiagnosed illness; his GI 
symptoms have not been attributed medically to a known 
diagnosis.  



CONCLUSIONS OF LAW

1.  Memory loss was not incurred in or aggravated by active 
service, to include as being due to or a manifestation of an 
undiagnosed illness.  38 U.S.C.A. §§  1110, 1112, 1117, 1131, 
5107 (West 1991 & West 2000); 38 C.F.R. §§ 3.102, 3.303, 
3.317 (2000); VAOPGCPREC 4-99 (May 3, 1999); Pub. L. No. 106-
475, § 4,114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107).  

2.  Giving the benefit of the doubt to the veteran, the Board 
concludes that an undiagnosed illness, manifested by a 
gastrointestinal (GI) disorder, was incurred in active 
service in Southwest Asia during the Persian Gulf War.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2000); VAOPGCPREC 4-
99 (May 3, 1999); Pub. L. No. 106-475, § 4,114 Stat. 2096, 
2098-99 (2000) (to be codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The record indicates that the veteran served on active duty 
from January 1988 to January 1992, to include a period of 
service in Southwest Asia (SWA) from December 12, 1990, to 
April 19, 1991.  Among his listed awards and decorations is 
the Combat Action Ribbon, for action in the operations in 
Kuwait.  The service medical records are negative for any 
complaints, findings, or diagnoses of memory loss or a GI 
disorder.  

VA medical records dated from February 1992 to July 1992, 
including reports of compensation examinations, reflect 
evaluation of several disabilities unrelated to those in 
question.  Those records are completely silent with respect 
to any complaints, findings, or diagnoses of memory loss or a 
GI disorder.  

The veteran's claim for service connection for GI symptoms 
and memory loss, as due to an undiagnosed illness (on a VA 
Form 21-4138), was received in December 1996.  Submitted in 
support of the claim was the result of a Persian Gulf 
Registry examination, dated in July 1993, which did not 
reflect any complaints, findings, or diagnoses of memory loss 
or a GI disorder.  A mental status evaluation reported the 
veteran's memory to be normal.  

Received in February 1997 were VA outpatient treatment 
reports dated from April 1991 to February 1997, which show 
that the veteran received clinical attention and treatment 
for several disabilities.  During a Gulf War follow-up 
evaluation in July 1996, the veteran indicated that he 
experienced sudden onset of memory loss, as a result of which 
he would forget what he was doing.  He also reported GI 
problems, including diarrhea alternating with constipation.  
The clinical assessment was of multiple illnesses with 
overlapping symptoms and causes; no improvement was noted.  
The veteran was seen for a Persian Gulf review examination in 
February 1997, at which time it was noted that he had 
persistent memory loss that was getting worse.  It was also 
noted that the veteran had GI problems, with intermittent 
diarrhea, interspaced with no bowel movements.  The 
assessment was undiagnosed illnesses, with no improvement.  

The veteran was afforded a VA compensation examination in 
March 1997, at which time he stated he was well until 1992, 
when he was required to take neostigmine, prostigmine, and 
other "nerve gas" tablets in preparation for service in the 
Persian Gulf.  The veteran reported that, shortly after 
taking those pills, he had started to develop symptoms of 
diarrhea, loose stools, crampy abdominal pain, and bloating.  
It was noted that the veteran did not have any gastric or 
esophageal symptoms.  He admitted to an intestinal bloating, 
and ongoing crampy discomfort.  He had no hematemesis, 
melena, or significant weight loss, but he had two or three 
loose stools per day.  On examination, the abdomen was soft 
and nontender; no organomegaly, and no CVA or rebound 
tenderness was noted.  Bowel sounds were intact.  The 
examiner indicated that the veteran had what appeared to be a 
chronic gastroenteritis.  The impression was intestinal 
dysmotility secondary to neural agents taken prior to the 
Persian Gulf War engagement and transfer; no symptoms, signs, 
nor elicited difficulties were noted involving the esophagus 
or stomach.  

The veteran was also afforded a VA examination for 
diseases/injury of the brain in March 1997, at which time he 
indicated that his basic problems consisted of a difficulty 
finding words to express himself, organization, memory 
calculation, word substitution, and confusion with 
instructions.  His mental status testing was noteworthy for 
full orientation and good cooperation.  The examiner noted 
that the veteran had complaints and findings in the cognitive 
realm, and he had some subtle findings that could relate 
potentially to left hemispheric disease.  The examiner 
recommended that the veteran undergo formal neuropsychiatric 
evaluation.

The veteran underwent a neuropsychological evaluation in 
April 1997.  It was noted that test results were all 
relatively within expected limits.  However, it was also 
noted that the veteran was easily distracted during the 
testing session and appeared to be easily overwhelmed, 
particularly when presented with verbal acquisition tasks.  
His approach to more challenging tasks was often 
disorganized, and he used few encoding strategies.  The 
examiners concluded that it appeared the veteran's functional 
memory complaints might be more related to 
organization/integration difficulties than to a memory 
disorder, per se.  

Another VA examination was conducted in September 1997, at 
which time it was noted that the veteran had problems with 
his short-term memory.  He reported difficulty with easy 
distractibility.  He also complained of intermittent 
constipation for five days at a time, alternating with 
diarrhea.  On examination, his mental status test showed that 
he was able to remember the year and the month; however, he 
did not know the date.  His memory at five minutes, and 
registration of three objects, was three out of three; his 
serial sevens demonstrated mild attentional deficits.  He had 
no right/left confusion.  He had normal naming, repetition, 
and comprehension.  His cranial nerves II through XII were 
found to be fully intact.  His cerebellar examination 
revealed no dysmetria.  The examiner stated that the veteran 
had an undiagnosed neurologic disorder consisting of GI 
discomfort and memory problems (the results of 
neuropsychiatric testing were pending at the time of this 
report).  

Received in March 1998 were VA outpatient treatment reports 
dated from July 1996 to September 1997, which show that the 
veteran received clinical evaluation for several 
disabilities.  During a clinical visit in September 1997, it 
was noted that a neurological evaluation was negative.  The 
assessment was undiagnosed illnesses; no improvement.  It was 
also noted that extensive workup was negative, including an 
MRI of the brain.  Also received in March 1998 were private 
treatment reports dated from April 1995 to March 1998, 
showing treatment for disabilities unrelated to those in 
question.  Those records do not reflect any complaints of, 
treatment for, or diagnosis of memory loss or a GI disorder.  

II.  Legal analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303(a), 
3.304 (2000).  Where there is a chronic disease shown as such 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

The United States Court of Appeals for Veterans Claims has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
United States Court of Appeals for the Federal Circuit, which 
recently stated that "a veteran seeking disability benefits 
must establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet.App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet.App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet.App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  

We will digress for a moment to note that, until very 
recently, the RO and the Board were required by law to assess 
every claim, before completing our adjudication as to the its 
merits under substantive law, to determine whether it was 
well grounded, pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  
A claimant seeking benefits under a law administered by the 
Secretary of Veterans Affairs had the burden to submit 
sufficient evidence to justify a belief by a fair and 
impartial individual that the claim was well-grounded; then, 
if that burden was met, VA had the duty to assist the 
claimant in developing additional evidence pertaining to the 
claim.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet.App. 78, 81-2 (1990); Lathan v. Brown, 7 Vet.App. 359, 
365 (1995).  If the burden was not met, the duty to assist 
pursuant to section 5107(a) did not attach.  Anderson v. 
Brown, 9 Vet.App. 542, 546 (1996). Indeed, if the claim was 
not well grounded, the Board was without jurisdiction to 
adjudicate it.  Boeck v. Brown, 6 Vet.App. 14, 17 (1993).  

A well-grounded claim was defined as a plausible claim, 
either meritorious on its own or capable of substantiation.  
See Murphy, supra.  Under that analysis, a claim for service 
connection required three elements in order to be well 
grounded.  There was required to be competent evidence of a 
current disability (a medical diagnosis); incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
third element could also be established by the use of 
statutory presumptions.  See Caluza v. Brown, 7 Vet.App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

The well-grounded-claim rubric was important because, in Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998), the Court of 
Appeals for the Federal Circuit confirmed that, under section 
5107(a), the Department of Veterans Affairs (VA) had a duty 
to assist only those claimants who had established well-
grounded claims.  More recently, the Court of Appeals for 
Veterans Claims had issued a decision holding that VA was not 
permitted to assist a claimant in developing a claim that was 
not well-grounded.  Morton v. West, 12 Vet.App. 477 (July 14, 
1999), en banc review denied, 13 Vet.App. 205 (1999) (per 
curiam), remanded sub nom. Morton v. Gober, No. 99-7191 (Fed. 
Cir. Aug. 17, 2000) (unpublished per curiam order), opinion 
withdrawn and appeal dismissed, 14 Vet.App. 174 (2000) (per 
curiam).

However, on November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This new statute applies 
to all claims filed on or after the date of the law's 
enactment, as well as to claims filed before the date of the 
law's enactment, and not yet finally adjudicated as of that 
date.  See VCAA, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000); VAOPGCPREC 11-2000 (Nov. 27, 2000).  See also 
Holliday v. Principi, ___ Vet.App. ___, No. 99-1788 (Feb. 22, 
2001).   The new law contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  The 
Board will therefore consider, in the present decision, 
whether the VCAA requires any further development of the 
appeal.

The Court has consistently held, with regard to the 
substantive law cited at the beginning of our analysis, 
above, that "[s]ervice connection generally requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury."  Savage v. Gober, 10 
Vet.App. 488, 493 (1997).  Even without the well-grounded-
claim requirement, a veteran who has made a showing of in-
service incurrence or aggravation of a disease or injury 
"must still submit sufficient evidence of a causal nexus 
between that in-service event and his or her current 
disability . . . to be ultimately successful on the merits of 
the claim."  Wade v. West, 11 Vet.App. 302, 305 (1998).  

The Board notes the veteran contends that he suffers from 
memory loss and a gastrointestinal disorder, both as a result 
of unknown environmental conditions to which he was exposed 
during his service in the Southwest Asia theater of 
operations.  In other words, he is claiming that his signs 
and symptoms are manifestations of an undiagnosed illness.

In this regard, the Board notes that service connection may 
be granted for objective indications of a chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms, to include, but 
not limited to, fatigue; signs or symptoms involving skin; 
headaches; muscle pain or joint pain; neurologic signs or 
symptoms; neuropsychologic signs or symptoms; signs or 
symptoms involving the respiratory system (upper or lower); 
sleep disturbances; gastrointestinal signs or symptoms; 
cardiovascular signs or symptoms; abnormal weight loss; or 
menstrual disorders.  38 C.F.R. § 3.317(a)(b) (2000).  The 
chronic disability must have become manifest either during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2001, and must not be attributed to any known clinical 
diagnosis by history, physical examination, or laboratory 
tests.  Id..  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  Id.  
Further, a chronic disability is one that has existed for six 
months or more, including disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period.  The six-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability were first manifested.  Id.  

A Persian Gulf veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War.  38 C.F.R. 
§ 3.317(d) (2000).  The Southwest Asia theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the airspace 
above those locations.  Id.  

However, compensation shall not be paid pursuant to 38 C.F.R. 
§ 3.317(a) if there is affirmative evidence that an 
undiagnosed illness: (1) was not incurred during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; (2) was caused by 
a supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c).  


As mentioned earlier, the Court had previously held that any 
claimant for benefits administered by VA had the burden of 
submitting evidence sufficient to justify a belief that the 
claim was well grounded.  With respect to claims for 
compensation under 38 U.S.C.A. § 1117(a) and 38 C.F.R. 
§ 3.317, the VA General Counsel rendered an opinion holding 
that a well-grounded claim generally required the submission 
of some evidence of: (1) active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf war; (2) the manifestation of one or more 
signs or symptoms on an undiagnosed illness; (3) an objective 
indication of chronic disability during the relevant period 
of service or to a degree of disability of 10 percent or more 
within the specified presumptive period; and (4) a nexus 
between the chronic disability and the undiagnosed illness.  
VAOPGCPREC 4-99 (May 3, 1999).  

The Court of Appeals for Veterans Claims had occasion to 
analyze that opinion, determined that the fourth element 
listed, requiring medical nexus evidence, was impermissibly 
restrictive, and expressly declined to adopt the General 
Counsel opinion.  The Court did, however, find the 
"regulatory requirements to be consistent with the 
legislative intent of Congress as expressed in the clear 
language of 38 U.S.C. § 1117," and noted that, 
"[g]enerally, where a veteran attempts to establish service 
connection on a presumptive basis, this Court has held that 
all that need be shown is that the veteran meets the 
requirements of the presumptive statute and regulation."  
Neumann v. West, 14 Vet.App. 12, 22 (2000).  That decision 
has recently been withdrawn, and the matter remanded to the 
Board.  Neumann v. Principi, ___ Vet.App. ___, No. 98-1410 
(Apr. 2, 2001) (per curiam order).

On the question of the applicability of 38 C.F.R. § 3.317, we 
note that the veteran's DD Form 214 reflects that he served 
in the Southwest Asia theater of operations during the 
Persian Gulf War.  The Board notes that, in this instance, 
the veteran's claims were filed solely for compensation for 
manifestations of undiagnosed illness.  He is not precluded 
from filing claims for service connection for diagnosed 
disorders that he may feel are directly related to service.  
In this respect, he would need to present competent medical 
evidence of a current disability or disabilities, and 
evidence that such disability "resulted from a disease or 
injury which was incurred in or aggravated by service."  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Finally, as discussed above, the Board is well aware of the 
recent changes in law with regard to VA's duty to assist 
claimants, including the necessity of securing such pertinent 
military and non-military records as may substantiate the 
veteran's claim.  Here, however, it is clear, from the 
veteran's written statements with respect to his claimed 
undiagnosed illness(es), that there is no additional 
documentary evidence which is relevant to a determination as 
to service connection for memory loss and a GI disorder as 
due to manifestations of undiagnosed illnesses.  He has been 
apprised of the evidence needed, in the statement of the case 
and supplemental statement of the case which were provided to 
him by the RO.  We therefore believe that appropriate notice 
has been given in this matter, as well.

Moreover, the veteran was afforded a number of VA 
examinations, and VA treatment records have also been 
obtained and entered into the evidentiary record.  Thus, the 
statutory requirement in the Veterans Claims Assistance Act 
of 2000, that a medical examination or medical opinion be 
secured when necessary to make a decision on the claim, has 
been fully satisfied by the development action undertaken by 
the RO.  

A.  Service connection for memory loss

The veteran argues that service connection should be 
established for memory loss which developed as a result of 
his service in the Persian Gulf.  A review of the record 
shows that there is no indication in the service medical 
records of any problems involving loss of memory.  While some 
medical records show that the veteran has variously reported 
the onset of memory loss in 1996, that was four years after 
his separation from active service.  

The Board acknowledges that the veteran has described being 
forgetful.  On a VA examination for diseases of the brain in 
March 1997, the examiner suspected that the veteran has some 
measurable cognitive impairment; as a result, he recommended 
that the veteran undergo formal neuropsychiatric evaluation.  
On the occasion of a formal neuropsychological evaluation in 
April 1997, the examiners concluded that the veteran's 
functional memory complaints might be more related to 
organization/integration difficulty than a memory disorder, 
per se.  While a VA examiner in September 1997 reported a 
finding of a neurologic disorder consisting of memory 
problems, he specifically noted that results of a 
neuropsychological testing were pending at the time of his 
examination (referring to the April 1997 examination).

Clearly, the neuropsychological examination in April 1997 
failed to reveal a current memory loss disability.  In 
Brammer v. Derwinski, 3 Vet.App. 223 (1992), the Court of 
Appeals for Veterans Claims noted that Congress specifically 
limited entitlement for service-connected disease or injury 
to cases where such incidents had resulted in a present 
disability.  

The Board has considered the presumptions for manifestations 
of undiagnosed illness of a Gulf War veteran under 38 
U.S.C.A. § 1117; 38 C.F.R. § 3.317.  A chronic disability 
must be manifested over a period of six months.  38 C.F.R. 
§ 3.317(a)(3).  There is no evidence of objective indications 
of chronic memory loss which became manifest during active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.  Further, there is no evidence of 
objective indications of chronic memory loss which became 
manifest to a degree of 10 percent or more disabling, since 
service.  As there is no objective indication of memory 
disability during or since Gulf service, there is no basis 
for service connection under the presumptions provided for 
undiagnosed illness.  Id.  

Although the veteran has submitted several lay statements 
attesting to the fact that he has suffered from memory loss 
as a result of an undiagnosed illness, they do not have the 
requisite knowledge of medical principles that would permit 
them to render opinions regarding matters involving medical 
diagnoses or medical etiology.  We recognize the sincerity of 
those statements, but they cannot substitute for professional 
medical opinions.  See Espiritu; Routen, supra.



B.  Service connection for a gastrointestinal disorder

As pertains to his claim for service connection for a 
gastrointestinal disorder due to undiagnosed illness, the 
veteran contends that he experiences chronic GI symptoms as a 
result of taking nerve agent pills in preparation for service 
in the Southwest Asia theater of operations during the 
Persian Gulf War.  The record reflects that he has complained 
of experiencing GI symptoms on a number of occasions since 
his discharge from military service in the Persian Gulf War, 
and the Board notes that "gastrointestinal signs or 
symptoms" is, in fact, a designated manifestation of 
undiagnosed illness pursuant to the provisions of 38 C.F.R. 
§ 3.317(b).

To be sure, the Board notes it appears from the record that 
GI symptoms of "chronic" derivation may have become 
initially problematic subsequent to his return from 
deployment in the Southwest Asia theater of operations.  
Specifically, following an evaluation in March 1997, a VA 
examiner reported an impression of intestinal dysmotility 
secondary to neural agents taken prior to the Persian Gulf 
War engagement and transfer.  Following a subsequent VA 
examination in September 1997, the examiner concluded that 
the veteran had an undiagnosed disorder manifested by GI 
discomfort.  

Under both previous law and the VCAA, when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); Pub. L. No. 106-475, § 4, 
114 Stat. 2096, 2099 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107(b)); 38 C.F.R. § 3.102 (2000).  

As to the claim based upon GI symptoms, we conclude that the 
evidence of record, although not clearly preponderating in 
support of the claim, at least raises an issue of a 
reasonable doubt, the benefit of which should be resolved in 
the veteran's favor.  Thus, the Board is of the view that 
service connection for a GI disorder due to undiagnosed 
illness is in order.  Accordingly, service connection for a 
GI disorder on such basis is granted, under the authority of 
38 C.F.R. § 3.317.  


ORDER

Service connection for memory loss, claimed as due to 
undiagnosed illness, is denied.  

Service connection for a gastrointestinal disorder, claimed 
as due to undiagnosed illness, is granted.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

